


EXHIBIT 10.BB


[jcilogoa04a02.jpg]




JOHNSON CONTROLS, INC.
RESTRICTED STOCK OR RESTRICTED STOCK UNIT AWARD


Grant - Terms for Restricted Stock and Restricted Stock Units


Johnson Controls, Inc. has adopted the 2012 Omnibus Incentive Plan to permit
awards of restricted stock or restricted stock units to be made to certain key
employees of the Company or any Affiliate. The Company desires to provide
incentives and potential rewards for future performance by the employee by
providing the Participant with a means to acquire or to increase his/her
proprietary interest in the Company's success.


Definitions. Capitalized terms used in this Award have the following meanings:


(a)
“Award” means this grant of Restricted Stock and/or Restricted Stock Units.

(b)
“Award Notice” means the Award notification delivered to the Participant.

(c)
“Company” means Johnson Controls, Inc., a Wisconsin corporation, or any
successor thereto.

(d)
“Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Stock occur
on the date in question, on the last preceding date on which there was a sale on
such market.

(e)
“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Administrator in
its sole discretion, including but not limited to: (i) violation of any
employment, noncompete, confidentiality or other agreement in effect with the
Company or any Affiliate, (ii) taking any steps or doing anything which would
damage or negatively reflect on the reputation of the Company or an Affiliate,
or (iii) failure to comply with applicable laws relating to trade secrets,
confidential information or unfair competition.

(f)
“Participant” means the individual selected to receive this Award.

(g)
“Plan” means the Johnson Controls, Inc. 2012 Omnibus Incentive Plan, as may be
amended from time to time.

(h)
“Restriction Period” means the length of time indicated in the Award Notice
during which the Participant cannot sell, transfer, pledge, assign or otherwise
encumber the Restricted Stock or Restricted Stock Units subject to this Award,
as specified in the Award Notice.

(i)
“Restricted Stock” means a Share that is subject to a risk of forfeiture and the
Restriction Period.

(j)
“Restricted Stock Unit” means the right to receive a payment, in cash or Shares,
equal to the Fair Market Value of one Share, that is subject to a risk of
forfeiture and the Restriction Period.

(k)
“Retirement” has the meaning given in the Plan.

(l)
“Share” means a share of Stock.

(m)
“Stock” means the Common Stock of the Company.



Other capitalized terms used in this Award have the meanings given in the Plan.


The parties agree as follows:


1.
Grant of Award. Subject to the terms and conditions of the Plan, a copy of which
has been delivered to the Participant and made a part of this Award, and to the
terms and conditions of this Award, the Company grants to the Participant an
award of Restricted Stock or Restricted Stock Units, as specified in the Award
Notice, on the date (the “Grant Date”) and with respect to the number of Shares
specified in the Award Notice.



2.
Restricted Shares. If the Award is in the form of Shares of Restricted Stock,
the Shares are subject to the following terms:







--------------------------------------------------------------------------------




a.
Restriction Period. The Company will hold the Shares in escrow for the
Restriction Period. During this period, the Shares shall be subject to
forfeiture as provided in Section 4.



b.
Removal of Restrictions. Subject to any applicable deferral election under the
Johnson Controls, Inc. Executive Deferred Compensation Plan (or any successor
plan) and to Section 4 below, Shares that have not been forfeited shall become
available to the Participant after the last day of the Restriction Period upon
payment in full of all taxes due with respect to such Shares.



c.
Voting Rights. During the Restriction Period, the Participant may exercise full
voting rights with respect to the Shares.



d.
Dividends and Other Distributions. Any cash dividends or other distributions
paid or delivered with respect to Shares of Restricted Stock for which the
record date occurs on or before the last day of the Restriction Period will be
credited to a bookkeeping account for the benefit of the Participant. For U.S.
domestic Participants, the account will be converted into and settled in
additional Shares issued under the Plan at the end of the applicable Restriction
Period; for all other Participants, the account will be paid to the Participant
in cash at the end of the applicable Restriction Period. Prior to the end of the
Restriction Period, such account will be subject to the same terms and
conditions (including risk of forfeiture) as the Shares of Restricted Stock to
which the dividends or other distributions relate.



3.
Restricted Stock Units. If the Award is in the form of Restricted Stock Units,
the Restricted Stock Units are subject to the following terms:



a.
Restriction Period. During the Restriction Period, the Restricted Stock Units
shall be subject to forfeiture as provided in Section 4.



b.
Settlement of Restricted Stock Units. Subject to any applicable deferral
election under the Johnson Controls, Inc. Executive Deferred Compensation Plan
(or any successor plan thereto) and to Section 4 below, the Restricted Stock
Units shall be settled by, for Participants who are Section 16 Participants on
the Grant Date, payment of one Share per Restricted Stock Unit or, for all other
Participants (including Participants who become Section 16 Participants after
the Grant Date), payment of cash equal to the Fair Market Value of one Share per
Restricted Stock Unit, in each case after the last day of the Restriction Period
and upon payment in full of all taxes due with respect to such Restricted Stock
Units.



c.
Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Stock for which the record date occurs on or
before the last day of the Restriction Period will result in a credit to a
bookkeeping account for the benefit of the Participant. The credit will be equal
to the dividends or other distributions that would have been paid with respect
to the Shares subject to the Restricted Stock Units had such Shares been
outstanding. For Participants who are Section 16 Participants on the Grant Date,
the account will be converted into and settled in additional Shares issued under
the Plan at the end of the applicable Restriction Period; for all other
Participants (including Participants who become Section 16 Participants after
the Grant Date), the account will be paid to the Participant in cash at the end
of the applicable Restriction Period. Prior to the end of the Restriction
Period, such account will be subject to the same terms and conditions (including
risk of forfeiture) as the Restricted Stock Units to which the dividends or
other distributions relate.



4.
Termination of Employment - Risk of Forfeiture.



a.
Retirement. If the Participant terminates employment from the Company and its
Affiliates due to Retirement at a time when the Participant could not have been
terminated for Cause, then the Participant shall become vested in a prorated
portion of the total number of Shares of Restricted Stock or Restricted Stock
Units subject to this Award based on the number of days of the Participant’s
employment during the Restricted Period prior to Retirement compared to the
total number of days in the Restricted Period. Any Shares of Restricted Stock or
Restricted Stock Units subject to this Award that do not become vested under
this paragraph as a result of the Retirement shall automatically be forfeited
and returned to the Company as of the date of the Retirement. Any remaining
Restriction Period shall continue with respect to the vested Shares or
Restricted Stock Units as if the Participant continued in active employment. If
the Participant engages in Inimical Conduct after his Retirement,





--------------------------------------------------------------------------------




as determined by the Administrator, any Restricted Stock and/or Restricted Stock
Units still subject to a Restriction Period shall automatically be forfeited as
of the date of the Administrator’s determination.
b.
Death. If the Participant’s employment with the Company and its Affiliates
terminates because of death at a time when the Participant could not have been
terminated for Cause, then, effective as of the date the Company determines the
Participant’s employment terminated due to death (provided such determination is
made no more than 75 days after the date of death), any remaining Restriction
Period shall automatically lapse. If the Participant dies after Retirement while
this Award is still subject to the Restriction Period, then, effective as of the
date of the Participant’s death (provided the Company receives notice of the
Participant’s death within 75 days), any remaining Restriction Period shall
automatically lapse as of the date of death. The Company shall have no liability
to any person for any taxes, penalties or interest incurred by any person due to
the Company not receiving notice of the Participant’s death within 75 days.



c.
Disability. If the Participant’s employment with the Company and its Affiliates
terminates because of Disability at a time when the Participant could not have
been terminated for Cause, then any remaining Restriction Period shall
automatically lapse as of the date of such termination of employment; provided
that, if the Participant’s employment with the Company and its Affiliates
terminates because of Disability after the Participant reaches eligibility for
Retirement (regardless of whether the Participant has retired), then all of the
Shares of Restricted Stock or Restricted Stock Units subject to this Award shall
become vested as of the date of such termination but the Restriction Period
shall continue as if the Participant had terminated due to Retirement under
Section 4(a) above.



d.
Other Termination. If the Participant’s employment terminates for any reason not
described above, then any Shares of Restricted Stock or any Restricted Stock
Units (and all deferred dividends paid or credited thereon) still subject to the
Restriction Period as of the date of such termination shall automatically be
forfeited and returned to the Company. In the event of the Participant’s
involuntary termination of employment by the Company or an Affiliate for other
than Cause, the Administrator may waive the automatic forfeiture of any or all
such Shares of Restricted Stock or Restricted Stock Units (and all deferred
dividends or other distribution paid or credited thereon) and may add such new
restrictions to such Restricted Stock or Restricted Stock Units as it deems
appropriate. The Company may suspend payment or delivery of Shares (without
liability for interest thereon) pending the Administrator’s determination of
whether the Participant was or should have been terminated for Cause or whether
the Participant has engaged in Inimical Conduct.



5.
Withholding. The Participant agrees to remit to the Company any foreign,
Federal, state and/or local taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to the issuance of Shares under this
Award, the vesting of this Award or the payment of cash under this Award.
Notwithstanding anything to the contrary in this Award, if the Company or any
Affiliate of the Company is required to withhold any Federal, state or local
taxes or other amounts in connection with the Award, then the Company may
require the Participant to pay to the Company, in cash, promptly on demand,
amounts sufficient to satisfy such tax obligations or make other arrangements
satisfactory to the Company regarding the payment to the Company of the
aggregate amount of any such taxes and other amounts. Alternatively, the Company
can withhold Shares no longer restricted, or can withhold from cash or property,
including cash or Shares under this Award, payable or issuable to the
Participant, in the amount needed to satisfy any withholding obligations;
provided that, in the case of Shares, the amount withheld may not exceed the
Participant’s minimum withholding obligations.



6.
No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments. In no event may the Award or
any benefit accruing to the Participant from the Award be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate. In consideration of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of the Participant’s employment by the Company or any Affiliate (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and its Affiliates from any such
claim that may arise. If, notwithstanding the foregoing, any such





--------------------------------------------------------------------------------




claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the grant, the Participant shall have been deemed irrevocably to have
waived any entitlement to pursue such claim.


7.
Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.



8.
Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or (b)
implement the provisions of the Plan, this Award or any other agreement between
the Company and the Participant with respect to such Shares.



9.
Successors. All obligations of the Company under this Award shall be binding on
any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to the benefit of the Participant, and his or her heirs,
executors, administrators or legal representatives.



10.
Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required.



11.
Governing Law; Arbitration. This Award and the rights and obligations hereunder
shall be governed by and construed in accordance with the internal laws of the
State of Wisconsin. Arbitration will be conducted per the provisions in the
Plan.



12.
Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country. By accepting the Award, the
Participant acknowledges having been informed of the processing of the
Participant’s personal identifiable information described in the preceding
paragraph and consents to the Company collecting and transferring to the
Company's Shareholder Services Department, and its independent benefit plan
administrator and third party broker, the Participant’s personal data that are
necessary to administer the Award and the Plan. The Participant understands that
his or her personal information may be transferred, processed and stored outside
of the Participant’s home country in a country that may not have the same data
protection laws as his or her home country, for the purposes mentioned in this
Award.



This Award, the Award Notice and any other documents expressly referenced in
this Award contain all of the provisions applicable to the Award and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the Participant.


The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.


JOHNSON CONTROLS, INC.             


/s/ Brian J. Cadwallader


Brian J. Cadwallader
Vice President, Secretary and General Counsel


